DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/868,227, application filed on 05/06/2020 and Request for Continued Examination (RCE) filed on 11/02/2022.  Claims 1, 13, and 20 are currently amended.  Claim 10 is cancelled by Applicant.  Claims 1-9 and 11-20 are currently pending in this application. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 
Response to Arguments
4.	Applicant’s arguments filed 07/28/2022 have been considered but are now moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cantz et al. (US PG Pub No. 2020/0303093).

7.          With respect to claims 1, 13, and 20, Cantz teaches:
a connector housing receiving an electrical terminal (see connector housing, para 51; in the connector or cable terminal mean, para 102), 
the connector housing having an outer cooling gas connection (see gaseous cooling fluid being conveyed via a tube, para 10; cooling fluid may comprise a gas, para 19) cooling an electrical plug-in connection of the plug connector with a mating plug connector (cooling gas to cool electric vehicle connector, para 41), 
a cooling gas is brought into the plug connector by the outer cooling gas connection through a cooling gas channel of the connector housing (see tube/channel of gas wrapped around as outer cooling gas channel, para 31),
the cooling gas channel opens at at least one terminal chamber of the connector housing that receives the electrical terminal (see internal opening of the tube, para 20, received by an opening arranged at the connector housing, para 62; see channel of cooling fluid/gas, para 110), 
the cooling gas runs through an area of the at least one terminal chamber in        which the electrical terminal is mated with a mating terminal of the mating plug               connector (see mating connector, para 121; see interaction with corresponding mating connector, para 121; gas chamber interfaced with mating connector, para 120-121).

8.          With respect to claim 2, Cantz teaches:
wherein the plug connector is a low-voltage plug connector for an electrical system of a vehicle (see low/high voltage connections, para 3).

9.          With respect to claims 3, and 14, Cantz teaches:
wherein the plug connector is free from a seal and/or free from a sealing edge for a liquid seal of a liquid cooling of the plug-in connection (see sealing means for mating connector, para 63-65).

10.          With respect to claim 4, Cantz teaches:
 wherein the outer cooling gas connection is a connecting pipe, a connecting flange, or a connecting socket (see contact member for connector is a socket, para 15).

11.          With respect to claim 5 and 15, Cantz teaches:
wherein the cooling gas channel is fitted in the plug connector such that the cooling gas channel runs to a heat source inside the plug-in connection, and can run past the heat source and/or can run through the heat source (see cooling circle, plug contact of the connector, para 119).

12.          With respect to claim 6, Cantz teaches:
wherein, starting from the outer cooling gas connection, the cooling gas channel opens internally at a chamber in the connector housing through a channel opening, the chamber, apart from the channel opening, is gas-permeable at least one further point (see chamber of port, conductor with at least one tube/channel, cooling gas, Abstract, para 15-20, 101-120).

13.          With respect to claim 7, Cantz teaches:
wherein the outer cooling gas connection is the only cooling gas connection of the connector housing (see tube/channel of gas wrapped around as outer cooling gas channel, para 31).

14.          With respect to claim 8, and 16, Cantz teaches:
wherein the outer cooling gas connection is an upstream cooling gas connection and the connector housing has a downstream cooling gas connection (see separate streams of cooling gas in tubes, para 110-115).

15.          With respect to claim 9, Cantz teaches:
wherein the cooling gas channel inside the connector housing opens at a receiving chamber for the mating plug connector (cooling circle, plug contact of the connector, para 119).

16.          With respect to claim 11, and 19, Cantz teaches:
wherein a cross-section of an input region of the cooling gas channel differs from a cross-section of an output region of the cooling gas channel (para 15-20, 101-120).

17.          With respect to claim 12, Cantz teaches:
wherein the connector housing is formed integrally or materially in one piece with the outer cooling gas connection (para 15-20, 101-120).

18.          With respect to claim 17, Cantz teaches:
wherein the gas cooling channel opens into an intermediate region between the plug connector and the mating plug connector downstream of the upstream cooling gas connection, the intermediate region extends to the downstream cooling gas connection (para 15-20, 101-120).
19.          With respect to claim 18, Cantz teaches:
wherein the gas cooling channel opens into an intermediate region between the plug connector and the mating plug connector downstream of the upstream cooling gas connection, the gas cooling channel extends downstream into a plurality of terminal chambers of the plug-in connection and/or a further intermediate region of the plug-in connection (para 15-20, 101-120).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851